DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Status of Claims
This Office action is in response to the amendment filed on September 3, 2021.  Claims 1, 3, 10-11, 13, and 20 have been amended.  Claims 6 and 16 have been cancelled. Thus, claims 1-5, 7-15, and 17-20 are pending and examined below. 


Response to Amendment

Applicant’s amendments regarding specification objections, filed September 3, 2021, with respect to informalities, have been fully considered and are persuasive.  The objection of informalities has been withdrawn.

Applicant’s amendments regarding drawing objections, filed September 3, 2021, have been fully considered and are persuasive.  The drawing objections have been withdrawn.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1 and 11 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim, whereby the added/appended limitations of “receive data from one or more drone sensors indicating a location of the second vehicle; and then activate an aerial drone light; and position, based on the data, the aerial drone light to illuminate the second vehicle”, to the original claim, would have otherwise, without the inclusion of these added limitations, not overcome the prior art of Jones.  Furthermore, Examiner acknowledges that the secondary prior art reference of Stanek, disclosing that “the scouting information obtained by the drone device 200 may be in response to received vehicle information”, is silent on a drone deployment enablement based on a scouting information identifying a second vehicle, to position itself (maneuver) specifically to illuminate the identified second vehicle, and therefore, with the inclusion of these limitations, the amended claim should not be rejected.

However, Examiner would like to point out that a positioning of the drone requiring a deviation from current mission trajectory to illuminate a second vehicle may not be needed if the illumination apparatus on the drone is gimballed, as disclosed in Jones, could minimize power consumption (and increasing operational efficiency) of the invention in contrast with a fixed (non-steerable) illumination beam attached to a drone 

Regarding claim 11, independent claim 11 is the identical method performed by the computer of independent claim 1, therefore claim 11 is also allowable for the same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1 and 11, all of independent claims 1 and 11’s dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y NING/Examiner, Art Unit 3661

September 25, 2021         

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661